Main St. Am. Assur. Co. v Merchants Mut. Ins. Co. (2022 NY Slip Op 07420)





Main St. Am. Assur. Co. v Merchants Mut. Ins. Co.


2022 NY Slip Op 07420


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, AND NEMOYER, JJ. (Filed Dec. 23, 2022.) 


MOTION NO. (598/22) CA 21-01451.

[*1]MAIN STREET AMERICA ASSURANCE COMPANY, PHILLIP J. GEIGER D/B/A XL CONSTRUCTION SERVICES, LLC, PLAINTIFFS-RESPONDENTS, 
vMERCHANTS MUTUAL INSURANCE COMPANY, DEFENDANT-APPELLANT, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.